10/02/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs April 15, 2020

            STATE OF TENNESSEE v. JAMES EDWARD KNIGHT

                 Appeal from the Criminal Court for Davidson County
                     No. 2017-A-806    Mark J. Fishburn, Judge
                      ___________________________________

                            No. M2019-00838-CCA-R3-CD
                        ___________________________________

The Defendant, James Edward Knight, pled guilty to aggravated assault, a Class C felony,
in exchange for a sentence of nine years with the manner of service to be determined by
the trial court. Following a sentencing hearing, the trial court ordered that the sentence be
served in confinement, which the Defendant now challenges. After review, we affirm the
sentencing decision of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and ROBERT W. WEDEMEYER, J., joined.

Martesha L. Johnson, District Public Defender; Emma Rae Tennent, Assistant Public
Defender (on appeal); and Brian M. Griffith and Kathryn Hansel, Assistant Public
Defenders (at hearings), Nashville, Tennessee, for the appellant, James Edward Knight.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Glenn Funk, District Attorney General; and Vince Wyatt,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                          OPINION

                                           FACTS

       The Defendant was charged with attempted first-degree murder and aggravated
assault as a result of his brutal attack of the victim that left the victim with permanent brain
damage. He pled guilty to the aggravated assault charge in exchange for a sentence of nine
years and dismissal of the attempted first degree murder charge.
       At the onset of the plea hearing, the Defendant stated that despite having the flu, he
was able to understand the proceedings that day. He said that he had reviewed the plea
petition with his attorney, and he understood it fully and completely. He acknowledged
the offenses he was charged with as well as the potential sentence each carried. He agreed
that he was accepting an out-of-range sentence but that it was a shorter sentence than he
would have received if convicted of attempted first degree murder.

       The trial court reviewed the Defendant’s rights, and the Defendant said that he was
entering the plea because he was guilty. The State then summarized the underlying facts
of the offense as follows:

       [O]n July 16th, 2016 at approximately 8:20 p.m., Metropolitan Nashville
       Police Officers were dispatched to a Marathon gas station located at 2801
       John A. Merritt Boulevard here in Nashville Davidson County in reference
       to an assault. When officers arrived, they found the victim, Ronald Black,
       unconscious. He had to be transported to Vanderbilt Medical Center for his
       injuries. [The victim] was eventually released from the hospital, but the man
       is unable to care for himself and is going to be in a long-term care facility.
       The video surveillance from that store captured the incident. The video
       shows [the victim] approach the suspect later identified as [the Defendant]
       outside the store. When [the victim] approached [the Defendant], [the
       Defendant] immediately punched [the victim] in the face causing him to
       stumble backwards. [The Defendant] then grabbed [the victim] and threw
       him to the ground. While [the victim] was on the ground, [the Defendant]
       kicked [the victim]’s head eleven times causing [the victim]’s head to stri[ke]
       the pavement with each kick. After the assault, [the Defendant] walked away
       from [the victim] and fled from the store. Still shots from the surveillance
       were distributed to media. Multiple tips came in to Crime Stoppers, and
       Metro Police Officer Caesar Harris also positively identified [the Defendant]
       as the suspect in the surveillance video.

       The trial court conducted a sentencing hearing to determine the manner of service
of the sentence. The State first introduced the Defendant’s presentence report and
surveillance footage from the gas station where the offense took place into evidence. The
surveillance footage showed the victim say something to the Defendant, and then the
Defendant began beating the victim. The Defendant pushed the victim to the ground and
kicked him several times in the neck, shoulders, and head. The Defendant then walked
away from the scene.

        JaVonna Black, the victim’s sister, testified that the victim was fifty-seven years old
at the time of the incident and that he was in a coma for twenty-seven days and sustained
                                             -2-
severe brain damage from the assault. The victim needs to have around the clock care
because he cannot do many activities required for daily living. Because Ms. Black could
not provide the care the victim needed, the victim lived in a psychiatric facility. Ms. Black
chose the facility because it was smaller and would provide better care, but it requires a
two-hour roundtrip drive for her and her niece to visit him. Ms. Black said that prior to the
attack, the victim was “a mild, meek, calm guy” who had “never been in a fight ever in his
life[.]” She asked the court to impose a sentence of incarceration.

       Ericka Black, the victim’s niece, testified that the victim “essentially went from a
sixty-year[-]old man to a three-year[-]old toddler” as a result of the Defendant’s attack.
She said that the victim can feed himself but otherwise “can’t function normally as a regular
adult.” For example, the victim cannot dress himself or be left alone and has no impulse
control or balance. She also asked the court to impose a sentence of incarceration.

       The Defendant submitted several documents in support of his request for alternative
sentencing. Among these documents were letters written by employers and friends on his
behalf, and copies of paystubs verifying his employment. The Defendant also delivered a
statement of allocution in which he apologized to the victim and his family.

       Following the argument of the parties, the trial court first summarized that the matter
before it was to determine the manner of service in which the Defendant would serve his
agreed, out-of-range sentence of nine years at thirty-five percent. The court then reviewed
the sentencing guidelines and principles of sentencing, as well as the evidence it was taking
into consideration. The court found that the following enhancement factors were
applicable: The Defendant had a previous history of criminal convictions or behavior; the
Defendant treated the victim with exceptional cruelty during the commission of the
offense; the personal injuries inflicted upon the victim were particularly great; and the
Defendant had no hesitation about committing a crime when the risk to human life was
high. See Tenn. Code Ann. § 40-35-114(1), (5), (6), and (10).

        As to the Defendant’s history of criminal convictions and behavior, the court
observed that “most of them [are] for low-level drug offenses and licenses offenses, but
nevertheless they are still criminal convictions,” and that the Defendant admittedly used
illegal drugs for seventeen years. With regard to the exceptional cruelty with which the
victim was treated, the court recalled “the brutality with which [the Defendant] stomped
[the victim]’s head into the asphalt and then just calmly walked off.” Addressing the
victim’s injuries being particularly great, the court noted that serious bodily injury is an
element of the crime of aggravated assault but said that “the extent of [the victim’s injuries
is] so overwhelmingly beyond the definition of serious bodily injury that I think that that
factor is still applicable.” With regard to the Defendant’s having no hesitation about
committing a crime when the risk to human life was high, the court observed that “there’s
                                            -3-
nothing in the video that suggests there was anything that [the victim] did to justify any
type of physical aggression towards him.” The court reviewed the statutory mitigating
factors and found that none were applicable.

        In determining whether to impose an alternative sentence, the trial court reviewed
the information before it indicative of the Defendant’s potential for rehabilitation,
including the Defendant’s physical and mental condition, educational and work history,
character and social history, and familial and community support. The court acknowledged
that the Defendant had complied with the bond conditions that were set in the case, that he
had not been rearrested, and that the Defendant had not had any positive drug tests and
claimed he had stopped using drugs. However, the court noted that the Defendant had only
recently addressed his drug use and that previously “he . . . show[ed] a failure of past efforts
of rehabilitation from the standpoint that he continually, over the years, got arrested and
cited for continued use of drugs.”

       The court considered the “deleterious effects of the criminal conduct on the victim
and whether those effects c[ould] be mitigated through restitution, community service or
other means,” and observed that “next to homicide, this is about as bad as it gets, and . . .
there’s no real reasonable or rational method to mitigate what has happened . . . the injuries
were just that devastating.” The court summarized that “while aggravated assault is kind
of a middle of the road felony within the scheme of our felony laws, I don’t know that I’ve
seen a more vicious unjustified and heinous aggravated assault as I was shown on this
video[.]”

       The court concluded that confinement was necessary to avoid depreciating the
seriousness of the offense, describing it as “horrifying, shocking, reprehensible . . . [and]
for no apparent reason whatsoever.” The court found that the nature and consequences of
the offense “outweigh any real rehabilitative matters[.]”

                                         ANAYLSIS

       On appeal, the Defendant argues that the trial court’s denial of an alternative
sentence and imposition of a sentence of continuous confinement was “excessive and not
the least severe measure necessary to achieve the purposes of sentencing.”

       A trial court is to consider the following when determining a defendant’s sentence
and the appropriate combination of sentencing alternatives:

       (1) The evidence, if any, received at the trial and the sentencing hearing;

       (2) The presentence report;
                                             -4-
      (3) The principles of sentencing and arguments as to sentencing alternatives;

      (4) The nature and characteristics of the criminal conduct involved;

      (5) Evidence and information offered by the parties on the mitigating and
      enhancement factors set out in §§ 40-35-113 and 40-35-114;

      (6) Any statistical information provided by the administrative office of the
      courts as to sentencing practices for similar offenses in Tennessee;

      (7) Any statement the defendant wishes to make in the defendant’s own
      behalf about sentencing; and

      (8) The result of the validated risk and needs assessment conducted by the
      department and contained in the presentence report.

Tenn. Code Ann. § 40-35-210(b).

       We review a trial court’s sentencing determinations under an abuse of discretion
standard, “granting a presumption of reasonableness to within-range sentencing decisions
that reflect a proper application of the purposes and principles of our Sentencing Act.”
State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). This standard of review also applies to
“questions related to probation or any other alternative sentence.” State v. Caudle, 388
S.W.3d 273, 278-79 (Tenn. 2012).

       Under the revised Tennessee sentencing statutes, a defendant is no longer presumed
to be a favorable candidate for alternative sentencing. State v. Carter, 254 S.W.3d 335,
347 (Tenn. 2008) (citing Tenn. Code Ann. § 40-35-102(6)). Instead, the “advisory”
sentencing guidelines provide that a defendant “who is an especially mitigated or standard
offender convicted of a Class C, D or E felony, should be considered as a favorable
candidate for alternative sentencing options in the absence of evidence to the contrary[.]”
Tenn. Code Ann. § 40-35-102(6).

       A defendant shall be eligible for probation, subject to certain exceptions, if the
sentence imposed on the defendant is ten years or less. Id. § 40-35-303(a). A defendant is
not, however, automatically entitled to probation as a matter of law. The burden is upon
the defendant to show that he is a suitable candidate for probation. Id. § 40-35-303(b);
State v. Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997); State v. Boggs, 932 S.W.2d
467, 477 (Tenn. Crim. App. 1996). In order to meet this burden, the defendant “must
demonstrate that probation will ‘subserve the ends of justice and the best interest of both
                                           -5-
the public and the defendant.’” State v. Bingham, 910 S.W.2d 448, 456 (Tenn. Crim. App.
1995) (quoting State v. Dykes, 803 S.W.2d 250, 259 (Tenn. Crim. App. 1990)).

       There is no bright line rule for determining when a defendant should be granted
probation. Bingham, 910 S.W.2d at 456. Every sentencing decision necessarily requires
a case-by-case analysis. Id. Factors to be considered include the circumstances
surrounding the offense, the defendant’s criminal record, the defendant’s social history and
present condition, the need for deterrence, and the best interest of the defendant and the
public. Goode, 956 S.W.2d at 527. Also relevant is whether a sentence of probation would
unduly depreciate the seriousness of the offense. See State v. Davis, 940 S.W.2d 558, 559
(Tenn. 1997); Bingham, 910 S.W.2d at 456.

      In determining if incarceration is appropriate in a given case, a trial court should
consider whether:

       (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant[.]

Tenn. Code Ann. § 40-35-103(1). Furthermore, the defendant’s potential for rehabilitation
or lack thereof should be examined when determining whether an alternative sentence is
appropriate. Id. § 40-35-103(5).

        Included in the record on appeal are the transcripts from a bond reduction hearing
that the trial court conducted over the course of two dates in 2017. At the bond reduction
hearing, Arthur Knight, the Defendant’s uncle, testified to the support the Defendant had
from his family, including his sister and daughter, both of whom were in court that day.
Keenan Robinson, a long-time friend of the Defendant, testified that the Defendant had
worked with him in creating inspirational music and movies, as well as in getting
curriculum together for children in alternative school. Mr. Robinson said that he had
spoken with the Defendant about the incident that gave rise to the charges in the case, and
the Defendant indicated that he was protecting himself. Mr. Robinson maintained that he
had never seen or heard of the Defendant getting angry or violent with people in the past.
Detective Andrew Chouanard with the Metropolitan Nashville Police Department
described the offense and the steps taken in the investigation.
                                           -6-
        At the conclusion of the bond reduction hearing, the trial court reduced the
Defendant’s bond but imposed certain conditions or his bond would be revoked. The court
stated:

       He will be required to live with his sister at 2604 Albion Street. He needs to
       sign up with Avertest. He needs to be tested at the highest level. He has got
       a long history of drugs. I suspect he will be positive for drugs in a week or
       two and back in jail and I will let you know if you come up positive for any
       drugs you are going back to jail period, no if[s], ands, or buts.

              If you miss a drug test you are going to be – you have got to call in
       every day, seven days a week and they are going to tell you whether to come
       in or not. If you miss an appointment it is considered a positive drug screen
       and you’re going to jail, no ifs, ands, or buts.

        The Defendant asserts that his compliance with conditions of bond that the trial
court did not expect him to meet “demonstrates his substantial potential for rehabilitation.”
However, the court was aware of the Defendant’s compliance with the bond conditions and
spent a good amount of time considering the Defendant’s potential for rehabilitation but,
in its discretion, found that the “vicious[,] unjustified[,] and heinous” assault of the victim
“outweigh[ed] any real rehabilitative matters[.]”

        In addition, the Defendant argues that the trial court misapplied the enhancement
factor involving serious bodily injury to the victim and erred in not considering his plea of
guilt and remorse as mitigating factors. In applying the enhancement factor regarding
serious bodily injury, the trial court acknowledged that serious bodily injury was an
element of the aggravated assault but determined that “the extent of [the victim’s injuries
were] so overwhelmingly beyond the definition of serious bodily injury” that the factor
was applicable. Regardless, a trial court’s “misapplication of an enhancement or mitigating
factor does not invalidate the sentence imposed . . . [s]o long as there are other reasons
consistent with the purposes and principles of sentencing[.]” Bise, 380 S.W.3d at 706.

       The trial court acted appropriately within its discretion in determining that an
alternative sentence would depreciate the seriousness of the offense and therefore imposing
a sentence of confinement. The surveillance video shows that without apparent
provocation, the Defendant threw the victim onto the pavement and kicked him in the head
eleven times, causing the victim’s head to strike the pavement with each kick. The
Defendant then casually walked away. The Defendant’s actions left the victim with
permanent brain damage and unable to perform most activities of daily living. The
circumstances of the offense as committed were more egregious than that contemplated
                                             -7-
simply by the elements of aggravated assault. See State v. Trent, 533 S.W.3d 282, 292-93
(Tenn. 2017). The trial court did not abuse its discretion in imposing a sentence of
confinement.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the sentencing decision
of the trial court.



                                             ____________________________________
                                             ALAN E. GLENN, JUDGE




                                           -8-